Exhibit 10.29

ORACLE CORPORATION

EXECUTIVE BONUS PLAN

1. ESTABLISHMENT AND PURPOSE

1.1 Purpose. The purpose of the Oracle Corporation Executive Bonus Plan (the
“Plan”) is to motivate certain executives to achieve financial performance
objectives and to reward them when such objectives are met. To this end, the
Plan provides a means of rewarding Participants based on the performance of the
Company and/or its lines of business or business units and, where applicable, on
a Participant’s personal performance. The Plan is intended to permit the payment
of bonuses that are deductible to the maximum extent possible as
“performance-based compensation” under Section 162(m) of the Code.

1.2 Effective Date. The Plan is effective as of July 12, 2010, subject to
ratification by an affirmative vote of a majority of the shares of the Company’s
common stock that are present in person or represented by proxy and entitled to
vote at the Company’s 2010 Annual Meeting of Stockholders.

2. DEFINITIONS

2.1. “Actual Award” shall mean an incentive award earned by a Participant under
the Plan for any Performance Period.

2.2. “Affiliate” shall mean any corporation or other entity (including, but not
limited to, partnerships and join ventures) controlled by the Company.

2.3. “Board” shall mean the Company’s Board of Directors.

2.4. “Code” shall mean the Internal Revenue Code of 1986, as amended. Reference
to a specific section of the Code or regulation thereunder shall include such
section or regulation, any valid regulation promulgated under such section, and
any comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.

2.5. “Committee” shall mean the Compensation Committee of the Board.

2.6. “Company” shall mean Oracle Corporation, a Delaware corporation, and any
successor corporation.

2.7. “Determination Date” shall mean the latest possible date that will permit a
Target Award or Actual Award to be qualified as performance-based compensation
under Section 162(m) of the Code.

2.8. “Effective Date” shall have the meaning given to it in Section 1.2.

2.9. “GAAP” shall mean generally accepted accounting principles in the United
States.



--------------------------------------------------------------------------------

2.10. “Maximum Award” shall mean as to any Participant for any one year
Performance Period, an amount not to exceed $15,000,000; such Maximum Award
shall be adjusted upwards or downwards on a pro rata basis to reflect a
Performance Period longer or shorter than one year.

2.11. “Participant” for any Performance Period, shall mean an officer of the
Corporation or its subsidiaries who is designated by the Committee to
participate in the Plan.

2.12. “Payout Formula” as to any Performance Period, shall mean the formula or
payout matrix established by the Committee pursuant to Section 3.4 in order to
determine the Actual Awards (if any) to be paid to Participants. The formula or
matrix may differ from Participant to Participant.

2.13. “Performance Goals” shall mean means the goal(s) (or combined goal(s))
determined by the Committee (in its discretion) to be applicable to a
Participant for a Target Award for a Performance Period. As determined by the
Committee, the Performance Goals for any Target Award applicable to a
Participant may provide for a targeted level or levels of achievement using one
or more of the following measures: (a) bookings, (b) cash flow, operating cash
flow, or cash flow or operating cash flow per share (before or after dividends),
(c) customer growth, (d) earnings per share, (e) EBITDA (earnings before
interest, taxes, depreciation and amortization), (f) net income, (g) net or
gross sales, (h) operating expenses, (i) operating income, (j) operating or
gross margin, (k) profit margins, (l) profits, (m) reduction in costs/budget
attainment, (n) return on assets, (o) return on equity, (p) return on sales,
(q) revenue, (r) total return to stockholders, (s) stock price, and (t) working
capital. Any criteria used may be measured, as applicable, (i) in absolute
terms, (ii) in relative terms, including, but not limited, passage of time (such
as year over year growth) and/or against another company or a comparison group
of companies designated by the Committee, (iii) on a per-share basis,
(iv) against the performance of the Company as a whole or one or more
identifiable business units, products, lines of business or segments of the
Company, (v) on a pre-tax or after-tax basis, and/or (vi) on a GAAP or non-GAAP
basis. Prior to the Determination Date, the Committee shall determine whether
any element(s) (for example, but not by way of limitation, the effect of
acquisitions) shall be included in or excluded from the calculation of any
Performance Goal with respect to any Participants, regardless of whether such
determinations result in any Performance Goal being measured on a basis other
than GAAP.

2.14. “Performance Period” shall generally mean the fiscal year of the Company
but it may also mean any such other period of time which may be as short as
three months but shall not exceed three fiscal years, as designated by the
Committee in its sole discretion with respect to which an Actual Award may be
earned. With respect to any Participant, there shall exist no more than three
Performance Periods at any one time.

2.15. “Plan” shall mean this Oracle Corporation Executive Bonus Plan, as set
forth in this document and as hereafter amended from time to time.

2.16. “Target Award” shall mean the target award payable under the Plan to a
Participant for the Performance Period expressed as a specific dollar amount, as
determined by the Committee in accordance with Section 3.3.

 

2



--------------------------------------------------------------------------------

3. SELECTION OF PARTICIPANTS AND DETERMINATION OF AWARDS

3.1. Selection of Participants. The Committee, in its sole discretion, shall
select the officers who shall be Participants for any Performance Period.
Participation in the Plan is in the sole discretion of the Committee, and on a
Performance Period by Performance Period basis. Accordingly, an officer who is a
Participant for a given Performance Period in no way is guaranteed or assured of
being selected for participation in any subsequent Performance Period.

3.2. Determination of Performance Goals. The Committee, in its sole discretion,
shall establish the Performance Goals for all eligible Participants for the
Performance Period. Such Performance Goals shall be set forth in writing.

3.3. Determination of Target Awards. Each Participant’s Target Award shall be
determined by the Committee in its sole discretion and each Target Award shall
be set forth in writing.

3.4. Determination of Payout Formula or Formulae. The Committee, in its sole
discretion, shall establish a Payout Formula or Formulae for purposes of
determining the Actual Award (if any) payable to each Participant. Each Payout
Formula shall (a) be in writing, (b) be based on a comparison of actual
performance to the Performance Goals, (c) provide for the payment of a
Participant’s Target Award if the Performance Goals for the Performance Period
are achieved, and (d) provide for an Actual Award greater than or less than the
Participant’s Target Award, depending upon the extent to which actual
performance exceeds or falls below the Performance Goals. Notwithstanding the
preceding, in no event shall a Participant’s Actual Award for any Performance
Period exceed his or her Maximum Award.

3.5. Date for Determinations. The Committee shall make all determinations under
Sections 3.1 through 3.4 on or before the Determination Date.

3.6. Determination of Actual Awards. After the end of each Performance Period,
the Committee shall certify in writing the extent to which the Performance Goals
applicable to each Participant for the Performance Period were achieved or
exceeded. The Actual Award for each Participant shall be determined by applying
the Payout Formula to the level of actual performance that has been certified by
the Committee. Notwithstanding any contrary provision of the Plan, the
Committee, in its sole discretion, may eliminate or reduce the Actual Award
payable to any Participant below that which otherwise would be payable under the
Payout Formula, including discretion that is exercised through the establishment
of additional objective or subjective goals.

3.7. Termination Prior to the Date the Actual Award is Paid. In order to be
eligible for an Actual Award, a Participant must be actively employed by the
Company or a subsidiary through the date of payment of an Actual Award. If a
Participant’s employment terminates for any reason prior to such date, the
Participant will not be eligible for an Actual Award and no such award will be
paid to the Participant. For purposes of the Plan, transfer of employment of a
Participant between the Company and any one of its subsidiaries or Affiliates
(or between subsidiaries or Affiliates) shall not be deemed a termination of
employment.

 

3



--------------------------------------------------------------------------------

3.8. Leave of Absence. If a Participant is on a leave of absence at any time
during a Performance Period, the Committee may reduce his or her Actual Award
proportionately based on the duration of the leave of absence (and subject to
further reduction or elimination under Sections 3.6 and 3.7).

4. PAYMENT OF AWARDS

4.1. Rights to Receive Payments. Each Actual Award that may become payable under
the Plan shall be paid solely from the general assets of the Company or
subsidiary that employs the Participant (as the case may be), as determined by
the Committee. Nothing in this Plan shall be construed to create a trust or to
establish or evidence any Participant’s claim of any right to payment of an
Actual Award other than as an unsecured general creditor with respect to any
payment to which he or she may be entitled.

4.2. Timing and Form of Payment. Payment of each Actual Award shall be made as
soon as administratively practicable but in any event within two and one-half
calendar months after the end of the Performance Period during which the Actual
Award was earned (in the case of any Performance Period based on a fiscal year,
by August 15th thereafter). Each Actual Award shall be paid in cash (or its
equivalent) in a single lump sum unless such amounts are otherwise deferred in
accordance with Section 7.2.

5. ADMINISTRATION

5.1. Administrator. The Plan shall be administered by the Committee. The
Committee shall consist of two or more persons appointed by the Board, all of
whom shall be “outside directors” as defined under Section 162(m) of the Code
and related regulations. Notwithstanding the foregoing, the failure of a
Committee member to qualify as an “outside director” shall not invalidate the
payment of any Actual Award under the Plan.

5.2. Committee Authority. The Committee shall have all discretion and authority
necessary or appropriate to administer the Plan and to interpret the provisions
of the Plan, consistent with qualification of the Plan as performance-based
compensation under Section 162(m) of the Code. All determinations and decisions
made by the Committee, the Board, and any delegate of the Committee pursuant to
the provisions of the Plan shall be final, conclusive, and binding on all
persons, and shall be given the maximum deference permitted by law.

5.3. Delegation by the Committee. The Committee, in its sole discretion and on
such terms and conditions as it may provide, may delegate all or part of its
authority and powers under the Plan to one or more directors and/or officers of
the Company; provided, however, that the Committee may not delegate its
authority and/or powers with respect to awards that are intended to qualify as
performance-based compensation under Section 162(m) of the Code.

6. AMENDMENT, TERMINATION AND DURATION

6.1. Amendment, Suspension or Termination. The Board or the Committee, each in
its sole discretion, may amend or terminate the Plan, or any part thereof, at
any time and for any reason. The amendment, suspension or termination of the
Plan shall not, without the consent of

 

4



--------------------------------------------------------------------------------

the Participant, alter or impair any rights or obligations under any Target
Award theretofore granted to such Participant. No Actual Award may be granted
during any period of suspension or after termination of the Plan.

6.2. Duration of the Plan. The Plan shall commence on the date specified herein,
and subject to Section 6.1 (regarding the Board or the Committee’s right to
amend or terminate the Plan), shall remain in effect thereafter. As long as the
Plan remains in effect, it shall be resubmitted to stockholders at least every
five years as required by Section 162(m) of the Code.

7. MISCELLANEOUS PROVISIONS

7.1. Tax Withholding. The Company or a subsidiary shall withhold all applicable
taxes from any Actual Award, including any federal, state and local taxes
(including, but not limited to, the Participant’s FICA and SDI obligations);
notwithstanding the foregoing, if a Participant defers receipt of payment in
accordance with Section 7.2, the Company or a subsidiary shall withhold from the
Actual Award only applicable taxes as then required by law.

7.2. Deferrals. The Committee, in its sole discretion, may permit a Participant
to defer receipt of the payment of cash that would otherwise be delivered to a
Participant under the Plan under the Company’s Deferred Compensation Plan (or
any similar successor plan). Any such deferral elections shall be made in
compliance with Section 409A of the Code.

7.3. No Employment Right. Nothing in the Plan shall interfere with or limit in
any way the right of the Company, a subsidiary of the Company or an Affiliate,
as applicable, to terminate any Participant’s employment or service at any time,
with or without cause. The Company expressly reserves the right, which may be
exercised at any time and without regard to when (whether during or after a
Performance Period) such exercise occurs, to terminate any individual’s
employment with or without cause, and to treat him or her without regard to the
effect which such treatment might have upon him or her as a Participant.

7.4. Participation. No executive shall have the right to be selected to receive
an award under this Plan, or, having been so selected, to be selected to receive
a future award.

7.5. Indemnification. Each person who is or shall have been a member of the
Committee, or of the Board, shall be indemnified and held harmless by the
Company against and from (a) any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan or any award, and (b) from any and all amounts
paid by him or her in settlement thereof, with the Company’s approval, or paid
by him or her in satisfaction of any judgment in any such claim, action, suit,
or proceeding against him or her, provided he or she shall give the Company an
opportunity, at its own expense, to handle and defend the same before he or she
undertakes to handle and defend it on his or her own behalf. The foregoing right
of indemnification shall not be exclusive of any other rights of indemnification
to which such persons may be entitled under the Company’s Certificate of
Incorporation or Bylaws, by contract, as a matter of law, or otherwise, or under
any power that the Company may have to indemnify them or hold them harmless.

 

5



--------------------------------------------------------------------------------

7.6. Successors. All obligations of the Company under the Plan, with respect to
awards granted hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business or assets of the Company.

7.7. Nontransferability of Awards. No award granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated. All
rights with respect to an award granted to a Participant shall be available
during his or her lifetime only to the Participant.

7.8. Section 162(m) Conditions; Bifurcation of Plan. It is the intent of the
Company that the Plan and the awards under the Plan to Participants who are or
may become persons whose compensation is subject to Section 162(m) of the Code,
satisfy any applicable requirements of Section 162(m) of the Code. Any
provision, application or interpretation of the Plan inconsistent with this
intent shall be disregarded. However, the Company may also pay discretionary
bonuses, or other types of compensation outside the Plan, which may or may not
be deductible. The provisions of the Plan may be bifurcated by the Board or the
Committee at any time so that certain provisions of the Plan, or any award,
required in order to satisfy the requirements of Section 162(m) of the Code are
only applicable to Participants whose compensation is subject to Section 162(m)
of the Code.

7.9. Section 409A. To the extent that any Actual Bonus under the Plan is subject
to Section 409A of the Code, the terms and administration of such Actual Award
shall comply with the provisions of such section and good faith reasonable
interpretations thereof, and, to the extent necessary to achieve compliance,
shall be modified, replaced or terminated at the discretion of the Committee.

7.10. Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

7.11. Captions. Captions are provided herein for convenience only, and shall not
serve as a basis for interpretation or construction of the Plan.

 

6